OPINION OF THE COURT
Order affirmed, without costs (see Matter of Gammerman v Board of Elections of City of N. Y., 57 NY2d 888, decided herewith).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Meyer. Judge Fuchsberg dissents and votes to reverse in the following memorandum: The drastic result in this case is the consequence of the harsh rule this court enunciated in such cases as Matter of Rutter v Coveney (38 NY2d 993) and Matter of Higby v Mahoney (48 NY2d 15). Reiterating the views I expressed in those cases, I would find an exception for the extraordinary circumstances which confront us now and reverse.